Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/985963 filled on 08/05/2020.
Claims 1-15 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-15 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 8, and 15 recite determining a geographical location of the patient; searching for a provider of treatment; determining one or more certified providers that are certified to treat a condition of the patient; determining that one or more of the certified providers has an available opening for the patient; determining an outcome rating for the patient and each certified provider based on the patient data record; and matching the patient to a certified provider with a best outcome rating. The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a processor and memory as seen in claim 8, which are additional elements that are recited at a high level of generality (e.g., the “processor” performs matching patient to provider through no more than a statement that said processor is “configured” to perform said analysis) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of accessing a plurality of providers and referring the patient to the matched provider, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 8, where “In another aspect, the disclosure provides a system for treating a patient for a substance use disorder. The system may include a memory storing computer-executable instructions and a processor configured to execute the computer-executable instructions. The processor may access a plurality of provider data records by periodically accessing corresponding data sources and rectifying records based on an accuracy rating of each data source. The processor may determine a geographical location of the patient. The processor may searching, within a geographical distance of the geographical location for a provider of treatment that satisfies patient requirements based on a patient data record. The processor may determine one or more certified providers that are certified to treat a condition of the patient. The processor may determine that one or more of the certified providers has an available opening for the patient. The processor may determine an outcome rating for the patient and each certified provider based on the patient data record. The processor may match the patient to a certified provider with a best outcome rating that accepts payment from a payer for the patient. The processor may refer the patient to the matched provider.”
Paragraph 24, where “The system may determine an outcome rating for the patient and each certified provider based on the patient data record. The system may match the patient to a certified provider with the best outcome rating that accepts payment from a payer for the patient. The system may refer the patient to the matched provider. In an aspect, referring the patient to the matched provider may include transferring a patient record to the matched provider using a patient portable virtual network that tracks a consent of the patient and the patient record in a blockchain. The system may also electronically reserve the available opening using the patient portable virtual network to transfer patient information.”
Paragraph 29, where “The CPU 114 may include one or more processors for executing instructions. An example of CPU 114 can include, but is not limited to, any processor specially programmed as described herein, including a controller, microcontroller, application specific integrated circuit (ASIC), field programmable gate array (FPGA), system on chip (SoC), or other programmable logic or state machine. The CPU 114 may include other processing components such as an arithmetic logic unit (ALU), registers, and a control unit. The CPU 114 may include multiple cores and may be able to process different sets of instructions and/or data concurrently using the multiple cores to execute multiple threads. In an aspect, a graphics processing unit (GPU) may perform some operations of the CPU 114”. 

The claims recite the additional element of accessing a plurality of provider data records and referring the patient to the matched provider, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-7 and 9-14 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 8, and 13-15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Perlroth et al. (US 2017/0193171 A1).

In claim 1, a method of treating a patient for a substance use disorder, comprising: 
Perlroth teaches:
accessing a plurality of provider data records by periodically accessing corresponding data sources and rectifying records based on an accuracy rating of each data source (Para. 34 wherein accessing medical records of doctors is taught. See also Para. 69 wherein searching providers database is taught); 
determining a geographical location of the patient (Para. 44 wherein geographic location of a patient is taught); 
searching, within a geographical distance of the geographical location for a provider of treatment that satisfies patient requirements based on a patient data record, wherein the searching includes (Para. 5): 
determining one or more certified providers that are certified to treat a condition of the patient (Para. 44 wherein certified providers are matched to patient parameters); 
determining that one or more of the certified providers has an available opening for the patient (Para. 47 wherein appointments can be scheduled with matched providers); 
determining an outcome rating for the patient and each certified provider based on the patient data record (Para. 44 wherein providers are ranked based on patient preferences/parameters); and 
matching the patient to a certified provider with a best outcome rating that accepts payment from a payer for the patient (Para. 44 and 48); and 
referring the patient to the matched provider (Fig. 5 # 560 wherein “provide best matched providers to the patient” is taught).

As per claim 6, Perlroth teaches the method of claim 1, wherein determining the outcome rating for the patient and each certified provider based on the patient data record comprises: 
determining a provider success rate by patient profile (Para. 6 and 28 wherein providers are ranked based on patient profile/parameters); and 
determining a provider success rate with referral provider by patient profile (Para. 28 and 33).

As per claim 7, Perlroth teaches the method of claim 1, wherein determining the outcome rating for the patient and each certified provider based on the patient data record comprises: 
determining a similarity between a patient demographic matrix of the provider based on an age, sex, and ethnicity and the patient based on the patient data record (Para. 39 and 44).

Claims 8 and 13-15 recite substantially similar limitations as seen in claims 1 and 6-7 and hence are rejected for similar rationale as noted above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlroth et al. (US 2017/0193171 A1) in view of Walker et al. (US 2020/0019946 A1).

As per claim 2, Perlroth teaches the method of claim 1, wherein referring the patient to the matched provider comprises transferring the patient record to the matched provider using a patient portable virtual network that tracks a consent of the patient and the patient record in a blockchain (Para. 6, 22, 40, and 48 wherein tracking and connecting patient records with providers is taught. Perlroth does not teach wherein the tracking of records is done using blockchain. Walker teaches in Para. 125 wherein patient data can be tracked using blockchain).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the tracking patient data using a blockchain in Walker for the web servers tracking patient data of the Perlroth. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per claim 3, Perlroth teaches the method of claim 2, further comprising electronically reserving the available opening using the patient portable virtual network to transfer patient information (Para. 47).

As per claim 4, Perlroth in view Walker teach the method of claim 2. Perlroth does not explicitly teach however Walker teaches wherein the patient portable virtual network further includes a record of referrals and treatment experiences within the blockchain (Para. 27, 108, and 125 wherein user experiences are tracked and tailored to each patient). The motivation to combine references is the same as seen in claim 2. 

As per claim 5, Perlroth in view Walker teach the method of claim 2. Perlroth does not explicitly teach however Walker teaches method of claim 1, wherein accessing a plurality of provider data records by periodically accessing corresponding data sources and rectifying records based on an accuracy rating of each data source comprises generating a forensics fingerprint of the plurality of provider data records including auditable data keys for records included in the plurality of provider data records (Para. 31 wherein machine learning meta-data is stored on a blockchain for auditability and interoperability). The motivation to combine references is the same as seen in clam 2. 

Claims 9-12 recite substantially similar limitations as seen in claims 2-5and hence are rejected for similar rationale as noted above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686